                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

Leonard Logan (#R-11048),                      )
                                               )
                        Plaintiff,             )
                                               )               Case No. 18 C 6874
               v.                              )
                                               )               Judge Sharon Johnson Coleman
Bruce Rauner, et al.,                          )
                                               )
                        Defendants.            )

                                              ORDER

       The Court directs the Clerk of Court to transfer this action forthwith to the Western
Division of the United States District Court for the Northern District of Illinois for all further
proceedings. The docket reflects that Plaintiff has not paid the filing fee associated with this action
or submitted an application to proceed in forma pauperis.

                                           STATEMENT

       Plaintiff Leonard Logan, an Illinois prisoner, brings this pro se civil rights action under 42
U.S.C. § 1983 in connection with certain events that occurred while he was confined at Dixon
Correctional Center. Plaintiff has not paid the filing fee associated with this action or submitted
an application to proceed in forma pauperis.

         On review of the file, the Court finds that this division is not the most appropriate venue
for this case. The events underlying the complaint took place while Plaintiff was confined at the
Dixon Correctional Center, which is located in Lee County in the Western Division of this judicial
district. Because Plaintiff’s claim(s) arose in the Western Division and the (appropriate)
Defendants to the action presumably reside in that district, the Court concludes that venue for this
action is more appropriate in the Western Division.

         Accordingly, in the interest of justice, this action is transferred to the Western Division of
the United States District Court for the Northern District of Illinois pursuant to 28 U.S.C. § 1404(a)
for all further proceedings. This case is subject to a threshold fee determination and review under
28 U.S.C. § 1915A.



Date: 11/8/2018                                                /s/Sharon Johnson Coleman
                                                               Sharon Johnson Coleman
                                                               United States District Court Judge
